DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
At line 2 of claim 1, “which first” should be replaced with “the first” or “wherein the first”.
At line 4 of claim 1, “which second” should be replaced with “the second” or “wherein the second”.
At line 9 of claim 1, “which third” should be replaced with “the third” or “wherein the third”.
At line 11 of claim 1, “which third” should be replaced with “the third” or “wherein the third”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchholz et al. (US Publication 2015/0329073).
In regards to claim(s) 1-4 and 7, Buchholz et al. discloses the claimed limitations including an airbag (2) device comprising:
a first chamber (20) filled with a gas supplied from a first gas supply part (1), the first chamber is inflated and deployed in a traveling direction of a vehicle body;
a second chamber (7) that is disposed behind the first chamber, the second chamber is able to come in communication with an inside of the first chamber through a communication section (22); and,
wherein the second chamber (7) is inflated and deployed by the gas which is filled in the first chamber supplied from the first gas supply part and which flows into the second chamber through the communication section; and, 
a third chamber (5) that is accommodated in the first chamber, the third chamber is disposed in front of the second chamber so as to cover the communication section (via interconnection between (71a, 71b and L)), and the third chamber is configured to adjust an opening degree of the communication section by the third chamber being filled with a gas supplied from a second gas supply part (6) and the third chamber being inflated and deployed (Reference is made to Paragraphs 0099-0100);
wherein the communication section comprises:
a lid body (portions of 7 covering 22, including the folded (overlapping) sections) configured to switch between a closed state (Reference is made to Figures 11-13 and 16) in which an opening section of the communication section is covered and an open state in which the opening section of the communication section is opened (Reference is made to Figures 16-17); and
a coupling member (L) configured to connect the lid body and the third chamber, configured to hold the lid body in the closed state before the third chamber is inflated and deployed and configured to cause the lid body to be in the opened state as the third chamber is inflated and deployed (Reference is made to Paragraphs 0099-0100);
wherein the lid body is disposed with a first lid body and a second lid body overlapping (see the folded over sections) each other in the closed state (Reference is made to Paragraph 0096),
the coupling member (L) is connected to the first lid body and the second lid body and holds the lid body in the closed state, and
the lid body becomes to the opened state due to the coupling member being broken as the third chamber is inflated and deployed (Reference is made to Paragraphs 0063, 0094, 0096 and 0100);
a control method of the airbag device according to claim 1,
the control method executed by a control device (Reference is made to Paragraph 0065) of the airbag device, comprising:
an object feature acquisition process of acquiring a feature of an object on the basis of information input from a detection part configured to detect the object (Reference is made to Paragraphs 0002-0003); and
an airbag device deploying process of adjusting operation patterns of the first gas supply part and the second gas supply part on the basis of the feature of the object acquired in the object feature acquisition process (Reference is made to Paragraphs 0002-0003 and 0065); and,
a control system of the airbag device according to claim 1,
wherein a control device of the airbag device executes:
an object feature acquisition process of acquiring a feature of an object on the basis of information input from a detection part configured to detect the object; and
an airbag device deploying process of adjusting operation patterns of the first gas supply part and the second gas supply part on the basis of the feature of the object acquired in the object feature acquisition process (Reference is made to Paragraphs 0002-0003 and 0065).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchholz et al. in view of Okamoto et al. (US Publication 2006/0163852).
In regards to claim(s) 5 and 6, Buchholz et al. discloses the claimed limitations including in the case of a crash adapt[ing] the restraint of the gas bag to certain sensed constraints (vehicle speed, occupant characteristics, seating position, etc.). Independent of the design, the size of the inflatable element must be matched with the size of the associated vent opening. Adapted to various conditions of use, such as vehicle type, kind of airbag module (driver, passenger, side airbag module, etc.), size of the gas bag or characteristic of the gas generator, the vent openings have different shapes and sizes. This means that the dimensioning (blanks, seam contours, fillable volume) of the inflatable elements also is changed correspondingly. Especially the design of the releasable connections (tear seams) requires a high development effort, since the initiated, desired release should be effected safely and quickly in a broad temperature range, so that in the case of a crash the restraint of the gas bag can be adapted to the above-mentioned constraints.
In regards to claim(s) 5 and 6, Buchholz et al. discloses the claimed limitations excluding wherein the feature of the object is a height of the object and as the height of the object is greater a timing of gas supply into the third chamber is delayed further.
Okamoto et al. discloses the feature of the object being a height of the object and as the height of the object is greater a timing of gas supply into the third chamber by the second gas supply part is delayed further than a timing of gas supply of the first gas supply part (Reference is made to Paragraphs 0008-0010, 0017-0018, 0026-0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the timing of gas supply into the third chamber as a function of object height in view of the teachings of Okamoto et al. to include a variable timing as a function of at least object height so as to effectively adjust airbag deployment for secondary collision states.
In regards to claim 6, Buchholz et al. in view of Okamoto et al. discloses adjusting a timing in accordance with an object height and the collision speed.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the timing, including a same timing if a determination that a same timing would provide optimal protection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive.  Examiner maintains the previous rejection is proper.
In regards to the terms “behind” and “in front”, there is no reference point required by the limitations for establishing the direction along which these terms must be considered.  As such, when considering the prior art there are several directions (including the direction of flow of the inflation fluid) along which the second chamber may be considered behind the first chamber and the third chamber, which is interposed between the first and second, may be considered in front of the second chamber.  Additionally, when considering direction, examiner notes that the fourth and subsequent embodiments of Buchholz et al. (Reference is made to Figures 16-25) establish a direction along the traveling direction of the vehicle, which meets the recited limitations.  The first chamber (20) is inflated along the traveling direction of the vehicle body.  The communication section (22), located between the first chamber and the second chamber (7), is located in a front portion of the first chamber.  According to Figure 16, the third chamber (5) is disposed proximate the communication section and according to Figures 17-19, the second chamber extends rearwardly from the communication section along the traveling direction.  This would position the second chamber behind the first chamber and the third chamber in front of at least a section of the second chamber (Reference is made to Figure 18 from right (front) to left (rear)).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616